Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,722,984 B1 to Sweeny, Jr. et al. (“Sweeny”) and U.S. Patent NO. 10,843,069 B2 to Ironmonger et al. (“Ironmonger”) (see provisional application date 62/373456).
As to claim 11, Sweeny teaches a simplified universal remote control (Fig. 1, Fig. 2, Col. 5, ll. 13-34, universal remote controller), comprising: a remote control body, having an accommodating space (Fig. 2, label, 16, am accommodating space), the remote control body comprising: a center unit, having a first side portion and a second side portion (Fig. 1, a first side 
  Sweeny does not exactly disclose the first button is on the top-left bar, the second button is on the top-right bar, the third button is on the first side portion, the fourth button is on the second side portion, the fifth button is on the bottom-left bar, and the sixth button is on the bottom-right bar; a control module, disposed in the accommodation space, wherein the control module is configured to receive an operation signal from the plurality of control buttons and to transmit a control signal in response to the operation signal; and a wireless transmission module, configured to receive and wirelessly transmit the control signal.  

Ironmonger however teaches the first button is on the top-left bar, the second button is on the top-right bar, the third button is on the first side portion, the fourth button is on the second side portion, the fifth button is on the bottom-left bar, and the sixth button is on the bottom-right 
As to claim 12, Sweeny and Ironmonger teaches the simplified universal remote control according to claim 11, wherein a spacing distance between the first button and the third button is substantially identical to a spacing distance between the fifth button and the third button (Ironmonger, see Fig. 1), and a spacing distance between the second button and the fourth button is substantially identical to a spacing distance between the sixth button and the fourth button (Ironmonger, see Fig. 1).  
As to claim 13,  Sweeny and Ironmonger teaches the simplified universal remote control according to claim 12, wherein the first button is on a free end portion of the top-left bar, the fifth button is on a free end portion of theApplication No. 16/532,497Attorney Docket No. 5750/0625PUS1 Response to Office Action dated 26 Jun 2020Page 3 of 12bottom-left bar, the second button is on a free end portion of the top-right bar, and the sixth button is on a free end portion of the bottom-right bar (Ironmonger, see fig. 1).  
As to claim 19, Sweeny and Ironmonger teaches the simplified universal remote control according to claim 12, wherein a spacing distance between the first button and the third button is substantially identical to a spacing distance between the third button and the fourth button  (Ironmonger, see Fig. 1).   

Claim 14, 15, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny and Ironmonger as applied to claim 11 above, and further in view of U.S. Patent Pub. NO. 2004/0132533 A1 to Leifer (“Leifer”).
As to claim 14, Sweeny and Ironmonger teaches a simplified universal remote control according to claim 12, Sweeny and Ironmonger do not explicitly teach wherein the first button is a mute mode button, the second button is a set-top box playing/pause button, the third button and the fourth button are, respectively, two volume adjustment buttons, and the fifth button and the sixth button are, respectively, two channel switching buttons.  Leifer teaches wherein the first button is a mute mode button, the second button is a set-top box playing/pause button, the third button and the fourth button are, respectively, two volume adjustment buttons, and the fifth button and the sixth button are, respectively, two channel switching buttons (Leifer, Fig. 13, a mute button, a playing and pause button, channel switching buttons). In view of the teachings of Leifer, it would have been obvious before the effective filing date of the invention to modify the teachings of Sweeny and Ironmonger.  The suggestion/motivation would be to provide users with buttons to perform normal functions on a device.  Sweeny, Ironmonger, and Leifer does not teach first button is a mute mode button, the second button is a set-top box playing/pause button, the third button and the fourth button are, respectively, two volume adjustment buttons, and the fifth button and the sixth button are, respectively, two channel switching buttons, it would have been obvious before the effective filing date of the invention, because this is a design choice applies when old elements as shown in Leifer, (mute, play button, volume adjuster and channel switching buttons), perform the same functions as the claim structures (See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”)).
As to claim 15, Sweeny, Ironmonger, and Leifer teaches the simplified universal remote control according to claim 14, wherein the first button is on a free end portion of the top-left bar, the fifth button is on a free end portion of the bottom-left bar, the second button is on a free end portion of the top-right bar, and the sixth button is on a free end portion of the bottom-right bar (Ironmonger, Fig. 1).  
As to claim 17, Sweeny, Ironmonger, and Leifer teaches the simplified universal remote control according to claim 15, wherein the plurality of control buttons is consisting of the set-top box playing/pause button, the mute mode button, the two volume adjustment buttons and the two channel switching buttons (Leifer, Fig. 13).  
As to claim 18, Sweeny, Ironmonger, and Leifer teaches the simplified universal remote control according to claim 15, wherein a spacing distance between the first button and the third button is substantially identical to a spacing distance between the second button and the fourth button (Ironmonger, see Fig. 1).  
As to claim 20, Sweeny and Ironmonger teaches the simplified universal remote control according to claim 19, Sweeny and Ironmonger do not teach wherein the first button is a mute mode button, the second button is a set-top box playing/pause button, the third button and the fourth button are, respectively, two volume adjustment buttons, and the fifth button and the sixth button are, respectively, two channel switching buttons.  Leifer teaches wherein the first button is a mute mode button, the second button is a set-top box playing/pause button, the third button and the fourth button are, respectively, two volume adjustment buttons, and the fifth button and the sixth button are, respectively, two channel switching buttons (Leifer, Fig. 13, a mute button, a playing and pause button, channel switching buttons). In view of the teachings of Leifer, it would have been obvious before the effective filing date of the invention to modify the teachings of Sweeny and Ironmonger.  The suggestion/motivation would be to provide users with buttons to perform normal functions on a device.  Sweeny, Ironmonger, and Leifer does not teach first button is a mute mode button, the second button is a set-top box playing/pause button, the third button and the fourth button are, respectively, two volume adjustment buttons, and the fifth button and the sixth button are, respectively, two channel switching buttons, it would have been obvious before the effective filing date of the invention, because this is a design choice applies when old elements as shown in Leifer, (mute, play button, volume adjuster and channel switching buttons), perform the same functions as the claim structures (See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”)).
As to claim 21, Sweeny, Ironmonger and Leifer teaches the simplified universal remote control according to claim 20, wherein the first button is on a free end portion of the top-left bar, the fifth button is on a free end portion of the bottom-left bar, the second button is on a free end portion of the top-right bar, and the sixth button is on a free end portion of the bottom-right bar (Ironmonger, Fig. 1).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny, Ironmonger and Alvarado as applied to claim 15 above, and further in view of U.S. Patent NO. 7460050 B2 to Alvarado (“Alvarado”).

As to claim 16, Sweeny, Ironmonger, and Leifer teaches the simplified universal remote control according to claim 15, further comprising an indicator that emits light in response to a button being transmitted (Leifer, ¶0030,¶0045),  Sweeny, Ironmonger, and Leifer  do not teach wherein the indicator emits a first light when the control signal in response to the mute mode button or the set-top box playing/pause button is transmitted, the indicator emits a second light when the control signal in response to the two channel switching buttons is transmitted, the indicator emits a third light when the control signal in response to the two volume adjustment buttons is transmitted, and the first light, the second light and the third light are different color from each other.  Alvarado teaches wherein the indicator emits a first light when the control signal in response to the mute mode button or the set-top box playing/pause button is transmitted, the indicator emits a second light when the control signal in response to the two channel switching buttons is transmitted, the indicator emits a third light when the control signal in response to the two volume adjustment buttons is transmitted, and the first light, the second light and the third light are different color from each other (Col. 7, ll. 19-59, different colors are used for the various buttons on the remote control) and combined with the teachings of Sweeny, Ironmonger, and Leifer which teaches the mute, playing/pause, two channel switching and two volume adjustment buttons (Leifer, Fig. 13). In view of the teachings of Alvarado, it would have been obvious before the effective filing date of the invention to modify the teachings of Sweeny, Ironmonger, and Leifer.  The suggestion/motivation would be to provide users with rich functional environment to the users (Col. 7, ll. 58-59).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421 

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421